Citation Nr: 0609266	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  97-24 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder 
characterized by aching joints, claimed as secondary to 
exposure to nerve gas in service.

2.  Entitlement to a rating in excess of 30 percent for 
hypertensive cardiovascular disease with ventricular ectopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty from June 1974 to June 
1982.

Initially, this case came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 rating decision 
issued in August 1996 by the Atlanta, Georgia, Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 1998, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript is associated with the record. 

In a December 2004 decision and remand, the Board noted that, 
in a July 1998 remand, an April 1998 medical report prepared 
by P. M., M.D., the veteran's treating psychiatrist, as well 
as his testimony reflect that he has been diagnosed with PTSD 
claimed as a result of a naval boat accident/incident that 
occurred in Barcelona, Spain during his military service.  
The Board interpreted the doctor's report and the veteran's 
testimony as an inferred claim for service connection for 
PTSD under 38 C.F.R. § 3.304(f).  The RO issued supplemental 
statements of the case (SSOCs) in March and July 2004 
purporting to adjudicate the claim for service connection for 
PTSD.  However, since this is an entirely separate claim, 
under the regulations a separate rating decision must be 
issued on it.  See 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) 
(amending 38 C.F.R. § 19.31 in January 2002 to provide that 
an SSOC will not be used to announce an agency of original 
jurisdiction (AOJ's) decision on an issue not previously 
addressed in a statement of the case (SOC); see also Ephraim 
v. Brown, 82 F.3d 399, 401-02 (Fed. Cir. 1996) (holding that 
when a new disorder has been diagnosed that was not 
considered at the time of the prior adjudication, it is a new 
claim for purposes of jurisdiction).  Thus, this claim 
neither is in appellate status and it will not be considered 
by the Board at this time.  The veteran's claim for service 
connection for PTSD is referred again to the RO for 
appropriate development and adjudication to include the 
issuance of an initial rating decision.  

The Board's December 2004 decision denied service connection 
for all the other claims except for those pertaining to 
aching joints and a spinal disorder, which were remanded for 
additional development.  Later, in an October 2005 decision, 
the veteran was awarded service connection for degenerative 
disc disease and osteoarthritis of the lumbar spine.  In 
light of this, the issue remaining on appeal has been 
recharacterized as described in 1 above.

In a VA Form 21-4138 dated April 2, 2003, the veteran filed a 
notice of disagreement (NOD) with a February 2003 rating 
decision, which denied entitlement to a rating in excess of 
30 percent for hypertensive cardiovascular disease with 
ventricular ectopy and requested that his claim be reviewed 
by a Decision Review Officer.  It appears that this has not 
been done.  Therefore, the veteran's increased rating claim 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC for the issuance of a statement of 
the case (SOC) under the holding in Manlincon v. West, 12 
Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining all relevant 
evidence necessary for the equitable disposition of the 
service-connection issue addressed in this decision.

2.  There is no competent medical evidence showing that the 
veteran's osteoarthritis of the hips and knees is associated 
with his active military service, or that arthritis was 
manifested within one year of discharge from service.



CONCLUSION OF LAW

Claimed disorder characterized by aching joints (diagnosed as 
osteoarthritis of the hips and knees) was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005). 
      
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further notice or assistance to the veteran 
is required with regard to his service-connection claim.  The 
veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claim.  He 
testified at a Travel Board hearing.  In compliance with the 
Board's July 1998 and December 2004 remands, collectively, in 
duty to assist letters and VA notice letters dated in May 
2003 and February 2005, a June 1997 SOC, and SSOCs issued in 
October 2002, March and July 2004, and October 2005, and 
their cover letters, VA provided the veteran with the notice 
required by the VCAA and asked the veteran to submit health 
care provider information and signed authorizations for 
release of information, and to identify, or supply, records 
in support of his claim.  The May 2003 and February 2005 
letters informed the appellant of what evidence was required 
to substantiate his claim and of his and VA's respective 
duties for obtaining evidence.  The cover letters to the 
SSOCs gave the appellant more time to submit any additional 
comment or information.  The above letters asked the 
appellant to let VA know of any other evidence or information 
that would support his claim and informed the veteran that it 
was his responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.  The veteran  provided stressor 
information in response to the May 2003 letter but otherwise 
did not respond to the February 2005 letter.  The duty to 
assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Service medical records, Social 
Security Administration (SSA) records, non-VA and VA 
treatment records, VA examination and radiological reports, a 
hearing transcript, and various lay statements have been 
associated with the record.  The veteran was examined in 
March 2005 and the claim was readjudicated and an SSOC was 
issued in October 2005.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's remands 
with regard to the issue discussed in this decision.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied 
with).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided and appealed prior to the 
VCAA enactment.  The United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini, that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The reasons and bases of 
the SOC and SSOCs and the various duty to assist and VA 
notice letters specifically explained to the appellant what 
the evidence must show in order to establish entitlement to 
service connection.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Moreover, neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In light of the Board's 
denial of the veteran's service-connection claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  That a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
arthritis, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (in which the Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In an October 1997 statement, the veteran related that, in a 
course, his instructor had removed a test tube from a 
briefcase which he said contained nerve gas and that, while 
the test tube was opened, everyone was properly masked.  
However, the veteran felt that there was a defect in his gas 
mask or the gas was still in the area when they unmasked; 
that he was sound on entry into service; and that the claimed 
disorder (aching joints) was to some degree present and 
documented since his discharge from service in 1982.  

At an April 1998 hearing, the veteran reiterated his 
contentions that the claimed disorder resulted from a 1975 
nuclear, biological and chemical defense class that he 
attended in Okinawa, where his instructor gave them gas masks 
and exposed them to nerve gas.  He stated that he did not 
notice any symptoms until 1976 and that he was given 
medications for rashes and urinary tract infections.  Shortly 
after that, the veteran started having problems with 
dizziness, headaches, ringing in his ears and then a couple 
years later with his back.  He indicated that most of his 
medical treatment was received at the VA Medical Center in 
Atlanta, primarily for his heart disability; and that SSA had 
found him disabled due to his back and mental problems.  The 
veteran testified that VA physicians have told him that there 
is no way that they could tell if he was exposed to nerve gas 
in service.  

The veteran's service medical records are negative for 
complaints of, treatment for, or findings of a disorder 
characterized by aching joints, except for treatment for low 
back pain.  An October 1981 Medical Board proceeding found 
that the veteran was not currently, and was unlikely to 
become, fit for continued active duty and he was later 
discharged for reason of physical disability due to a heart 
disorder.  Except for his heart disorder, no other disorders 
were noted on examination at that time.  

The veteran complained of knee, hip and back ache in a 
December 1994 SSA questionnaire.  Post-service VA, SSA and 
private treatment records reflect complaints of low back pain 
and diagnosis of various low back disorders but do reflect 
treatment for or, diagnosis of, any hip or knee disorder 
until a March 2005 VA examination report.  

The March 2005 VA examiner's review of the claims file did 
not show that the veteran has been seen for any type of 
aching joints, sore joints, swollen joints, or any other 
symptomatology of his joints in service.  At the examination, 
the veteran was a poor historian, could not give the examiner 
very much information concerning joint pains, and was very 
vague on his symptomatology of joint pains.  He stated that 
he believed that he was seen in the military for joint pains, 
but he was not sure.  The veteran related that he was seen by 
VA in 1984 for joint pains of the right wrist and knees.  
When asked when he was seen again, he stated, "I don't 
know."  The veteran added that he thought he saw Dr. H. J. 
in the 1980s for them, but he was not sure and could not tell 
the examiner when the last time was that he was seen for his 
joint pains.  When asked to be specific about where his joint 
pains are, the veteran stated everywhere: ankles, knees, and 
hands.  He added that it depended on what part of the body he 
is using, that is, if he is using his lower body, his lower 
joints hurt.  For example, if he is walking, his knees, hips, 
ankles, and toes hurt.  The veteran stated that, when he 
wakes up in the morning, all of his joints and all parts of 
his body are sore and aching but, after he gets up and 
active, they are okay.  He denied periods of flare-ups, 
swelling, heat, and redness of any joints.  A review of the 
claims file, showed no history of any injury or surgery to 
any joints.  The veteran complained that his joints hurt so 
much that he does not feel like doing anything.  

Generally, no heat, redness or swelling was found on 
examination of the veteran's hips, knees, ankles, elbows, or 
wrists.  After a clinical examination and radiological 
studies, the diagnoses included: mild osteoarthritis of both 
hips and knees; no clinical or radiological evidence of 
osteoarthritis or other arthropathy of the bilateral wrists; 
and no clinical or radiological evidence of any other type of 
systemic disease causing joint pains.  The examiner added 
that there was nothing in the claims file that would lead the 
examiner to believe that the veteran's joints pains are 
related to military service, as the veteran had no trauma or 
injury in service that would cause widespread joint pains; 
the etiology of his joint pains is mild degenerative changes 
probably related to age.  The examiner noted that the veteran 
claims that he was subjected to nerve gas during military 
service, but the examiner found that that it was 
inconceivable that a non-commissioned officer, even one 
attached to a nuclear, biological, and chemical testing 
facility, would have access to nerve gas and that, even if he 
had access to such a dangerous chemical, he would expose this 
chemical to troops under him without congressional or other 
higher in chain of command knowledge.  The March 2005 
examiner, however, found that the veteran had injured his 
lumbar spine in the military and opined that his current low 
back disorder was related to the injury received during 
military service.  As a result, the veteran was granted 
service connection for his lumbar spine disability.  

Based upon the evidence of record, the Board finds 
entitlement to service connection for a disorder 
characterized by joint pains, other than for his lumbar 
spine, is not warranted.  The veteran's DD Form 214 confirms 
the veteran's testimony and contention that he took a survey, 
monitor and decontamination course while stationed in Okinawa 
in 1975.  However, even the veteran testified that VA 
physicians have told him that there is no way that they could 
tell if he was exposed to nerve gas so as to link any 
disorder to service.  The March 2005 VA examiner did not find 
the veteran's contentions with respect to nerve gas credible.  
Contrary to the veteran's self-reported history, there is no 
evidence in the record that he was treated in 1984 for joint 
pains of the right wrist and knees or that Dr. H. J. saw him 
for joint pains other than his lumbar spine complaints in the 
1980s.  Post-service medical records, including SSA records, 
are devoid of treatment for any disorders of the joints 
except for the spine.  The Board observes that the appellant 
was not diagnosed with arthritis of the hips or knees until 
2005, more than 20 years after service.  Moreover, he has not 
been diagnosed with any disorder of the elbows, wrists, or 
ankles.  Thus, the service and post-service medical records 
do not reflect continuing treatment for a chronic disorder of 
any joints, other than the lumbar spine, for which the 
veteran is already service-connected.  

Without evidence that the veteran sustained an injury or was 
treated for a joint disorder, other than his lumbar spine, 
during his active military duty, or was diagnosed with 
arthritis within one year of discharge from service, service 
connection for such a disorder cannot be awarded.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The only other evidence the veteran has submitted that 
supports his service-connection claim is his own testimony 
and statements and those of his representative.  But they, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence, or etiology, of 
a medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).  Thus, their statements do not establish the required 
evidence needed, that is, a nexus between the veteran's 
claimed in-service injury and his current right knee 
disorder.  The preponderance of the evidence is, therefore, 
against the veteran's claim.  Accordingly, for the reasons 
stated above, the Board finds that entitlement to service 
connection for a disorder characterized by aching joints is 
not warranted, and there is no doubt to be resolved.  


ORDER

Service connection for a disorder characterized by aching 
joints is denied.


REMAND

As noted above, in an April 2003 VA Form 21-4138, the 
appellant filed an NOD with regard to the denial of an 
increased rating for his service-connected heart disability 
in a February 2003 rating decision.  As such it requires the 
issuance of an SOC.  Manlincon, 12 Vet. App. at 240-41; see 
also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  Therefore, 
this case must be remanded for a separate SOC on the issue of 
entitlement to a rating in excess of 30 percent for 
hypertensive cardiovascular disease with ventricular ectopy.  

Accordingly, the case is REMANDED for the following:

VA should issue a statement of the case 
as to the issue of entitlement to a 
rating in excess of 30 percent for 
hypertensive cardiovascular disease with 
ventricular ectopy.  The appellant should 
be apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should 
allow the appellant and his 
representative the requisite period of 
time for a response.

The purpose of this remand is to comply with due process of 
law.  The appellant and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or  



other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


